FILED
                            NOT FOR PUBLICATION                             APR 18 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-10021

               Plaintiff - Appellee,             D.C. No. 4:14-cr-00603-JAS
 v.

JUAN JOSE FLORES-GALLARDO,                       MEMORANDUM*
a.k.a. Juan Jose Flores-Galardo, a.k.a. Juan
Flores-Gallardo,

               Defendant - Appellant.

                    Appeal from the United States District Court
                             for the District of Arizona
                     James A. Soto, District Judge, Presiding

                             Submitted April 13, 2016**

Before:        FARRIS, TALLMAN, and BYBEE, Circuit Judges.

      Juan Jose Flores-Gallardo appeals from the district court’s judgment and

challenges the 77-month sentence imposed following his guilty-plea conviction for

reentry of a removed alien, in violation of 8 U.S.C. § 1326. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Flores-Gallardo contends that remand is warranted because the government

improperly withheld a motion for a third-level reduction for acceptance of

responsibility under U.S.S.G. § 3E1.1(b). We disagree. The record reflects that

the government’s decision to withhold the third point in this case was based on

Flores-Gallardo’s failure to plead guilty until after trial commenced. This was not

improper. See id. at cmt. n.6

      Flores-Gallardo next contends that his sentence is substantively

unreasonable. The district court did not abuse its discretion in imposing Flores-

Gallardo’s sentence. See Gall v. United States, 552 U.S. 38, 51 (2007). The low-

end sentence is substantively reasonable in light of the 18 U.S.C. § 3553(a)

sentencing factors and the totality of the circumstances, including Flores-

Gallardo’s criminal history and the need for deterrence. See Gall, 552 U.S. at 51.

Moreover, the court’s explanation of the sentence was adequate. See United States

v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc).

      We decline to reach on direct appeal Flores-Gallardo’s claim that his trial

counsel was ineffective. See United States v. McKenna, 327 F.3d 830, 845 (9th

Cir. 2003).

      AFFIRMED.




                                          2                                    15-10021